Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Application No. 17/011,322 filed on 9/3/2020 has been considered.  Claims 1-20 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) of the Japan Application No. JP 2020-049464, filed on 3/19/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Micucci et al. (US 2020/0004783 hereinafter Micucci).
Regarding claim 1, Micucci discloses an information processing apparatus comprising: 
a processor (FIG. 1A, 38D, 39A-C) configured to control a display unit in such a manner that a first message, a second message, and storage-location candidate information are displayed on a screen of the display unit, the first message having been input and confirmed by an apparatus user or at least one different user, the apparatus user using a terminal apparatus having the display unit (FIG. 39A-C, ¶ [0177]; i.e. received text messages from group members displayed on the screen), the second message having been input by the apparatus user and having not been confirmed (FIG. 39A-C, ¶ [0395]-[0396]; i.e. the text message input by user to the search box or the share information box 3905 before the user hit the buttons search or share to submit the action), the storage-location candidate information indicating a storage location candidate of a file related to the first message or the second message (FIG. 38D, 39A-C, ¶ [0397]; i.e. the path information or the link to file or document that the group members share in the chat room, for example, the Shiraz Sales Report).
Regarding claim 2, Micucci discloses the information processing apparatus according to Claim 1, wherein, when the file is stored in a storage unit of the terminal apparatus, the processor controls the display unit in such a manner that a folder is displayed as the storage-location candidate information on the screen, the folder being shared by the apparatus user and the at least one different user (FIG. 38D, 38A-C; i.e. File, Link, Path, or Group Files folder).
Regarding claim 3, Micucci discloses the information processing apparatus according to Claim 1, wherein, when the file is stored in a folder shared by the apparatus user and the at least one different user, the processor controls the display unit in such a manner that a folder stored in the terminal apparatus is displayed as the storage-location candidate information on the screen (FIG. 38D, 38A-C; i.e. File, Link, Path or Group Files folder).
Regarding claim 4, Micucci discloses the information processing apparatus according to Claim 1, wherein, when an operation of transmitting an instruction to store the file in a folder corresponding to the storage-location candidate information is performed, the processor exerts control in such a manner that the file is stored in the folder (FIG. 24-26, 34, 37, 38D; i.e. the file or document is downloaded or saved to a defined folder, marketing folder, SharePoint, etc.).
Regarding claim 5, Micucci discloses the information processing apparatus according to Claim 2, wherein, when an operation of transmitting an instruction to store the file in the folder corresponding to the storage-location candidate information is performed, the processor exerts control in such a manner that the file is stored in the folder (FIG. 24-26, 34, 37, 38D; i.e. the file or document is downloaded or saved to a defined folder, marketing folder, SharePoint, etc.).
Regarding claim 6, Micucci discloses the information processing apparatus according to Claim 3, wherein, when an operation of transmitting an instruction to store the file in the folder corresponding to the storage-location candidate information is performed, the processor exerts control in such a manner that the file is stored in the folder (FIG. 24-26, 34, 37, 38D; i.e. the file or document is downloaded or saved to a defined folder, marketing folder, SharePoint, etc.).
Regarding claim 7, Micucci discloses the information processing apparatus according to Claim 4, wherein the processor adds attribute information to the folder in which the file is stored, the attribute information being related to the first message or the second message (FIG. 39C).
Regarding claim 8, Micucci discloses the information processing apparatus according to Claim 5, wherein the processor adds attribute information to the folder in which the file is stored, the attribute information being related to the first message or the second message (FIG. 39A-C, ¶ [0070]-[0072], [0445]).
Regarding claim 9, Micucci discloses the information processing apparatus according to Claim 6, wherein the processor adds attribute information to the folder in which the file is stored, the attribute information being related to the first message or the second message (FIG. 39A-C, ¶ [0070]-[0072], [0445]).
Regarding claim 10, Micucci discloses the information processing apparatus according to Claim 4, wherein, after the file is stored in the folder, the processor controls the display unit in such a manner that access information for accessing the folder is displayed on the screen (FIG. 39C “3923”, ¶ [0397]).
Regarding claim 11, Micucci discloses the information processing apparatus according to Claim 5, wherein, after the file is stored in the folder, the processor controls the display unit in such a manner that access information for accessing the folder is displayed on the screen (FIG. 39C “3923”, ¶ [0397]).
Regarding claim 12, Micucci discloses the information processing apparatus according to Claim 6, wherein, after the file is stored in the folder, the processor controls the display unit in such a manner that access information for accessing the folder is displayed on the screen (FIG. 39C “3923”, ¶ [0397]).
Regarding claim 17, Micucci discloses the information processing apparatus according to Claim 13, wherein the processor makes it possible to receive, on the screen, setting or changing access right to the file or the folder (FIG. 28, 30, ¶ [0090], [0344]).
Regarding claim 18, Micucci discloses the information processing apparatus according to Claim 13, wherein the processor makes it possible to receive changing the folder corresponding to the storage-location candidate information to a folder to which each of the at least one different user has access right to the folder (FIG. 28, 30,¶ [0090], [0344]).
Regarding claim 19, Micucci discloses the information processing apparatus according to Claim 1, wherein the processor controls the display unit in such a manner that a folder is preferentially displayed as the storage-location candidate information on the screen, the preferentially-displayed folder being a folder to which a larger number of different users are capable of accessing (FIG. 39A-C, Group Files).
Regarding claim 20, Micucci discloses a non-transitory computer readable medium storing a program causing a computer to execute a process comprising: 
controlling a display unit (FIG. 1A, 38D, 39A-C) in such a manner that a first message, a second message, and storage-location candidate information are displayed on a screen of the display unit, the first message having been input and confirmed by an apparatus user or a different user, the apparatus user using a terminal apparatus having the display unit (FIG. 39A-C, ¶ [0177]; i.e. received text messages from group members displayed on the screen), the second message having been input by the apparatus user and having not been confirmed (FIG. 39A-C, ¶ [0395]-[0396]; i.e. the text message input by user to the search box or the share information box 3905 before the user hit the buttons search or share), the storage-location candidate information indicating a storage location candidate of a file related to the first message or the second message (FIG. 38D, 39A-C, ¶ [0397]; i.e. the path information or the link to file or document that the group members share in the chat room, for example, the Shiraz Sales Report).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Micucci in view of Shutt (CA 2428956).
Regarding claim 13, Micucci discloses the information processing apparatus according to Claim 1.
Micucci does not explicitly disclose wherein, when the at least one different user includes at least one user who does not have access right to a folder where the file is to be stored, the processor notifies the at least one user of a message indicating that the at least one user does not have the access right.
However, Shutt discloses wherein, when the at least one different user includes at least one user who does not have access right to a folder where the file is to be stored, the processor notifies the at least one user of a message indicating that the at least one user does not have the access right (¶ [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Shutt’s teaching into Micucci in order to enhance user interaction with computing devices by displaying proper messages of the result of user request processing (Shutt, ¶ [0102]).
Regarding claim 14, Micucci discloses the information processing apparatus according to Claim 2.
Micucci does not explicitly disclose wherein, when the at least one different user includes at least one user who does not have access right to a folder where the file is to be stored, the processor notifies the at least one user of a message indicating that the at least one user does not have the access right.
However, Shutt discloses wherein, when the at least one different user includes at least one user who does not have access right to a folder where the file is to be stored, the processor notifies the at least one user of a message indicating that the at least one user does not have the access right (¶ [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Shutt’s teaching into Micucci in order to enhance user interaction with computing devices by displaying proper messages of the result of user request processing (Shutt, ¶ [0102]).

Regarding claim 15, Micucci discloses the information processing apparatus according to Claim 3.
Micucci does not explicitly disclose wherein, when the at least one different user includes at least one user who does not have access right to a folder where the file is to be stored, the processor notifies the at least one user of a message indicating that the at least one user does not have the access right.
However, Shutt discloses wherein, when the at least one different user includes at least one user who does not have access right to a folder where the file is to be stored, the processor notifies the at least one user of a message indicating that the at least one user does not have the access right (¶ [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Shutt’s teaching into Micucci in order to enhance user interaction with computing devices by displaying proper messages of the result of user request processing (Shutt, ¶ [0102]).
Regarding claim 16, Micucci discloses the information processing apparatus according to Claim 4.
Micucci does not explicitly disclose wherein, when the at least one different user includes at least one user who does not have access right to a folder where the file is to be stored, the processor notifies the at least one user of a message indicating that the at least one user does not have the access right.
However, Shutt discloses wherein, when the at least one different user includes at least one user who does not have access right to a folder where the file is to be stored, the processor notifies the at least one user of a message indicating that the at least one user does not have the access right (¶ [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Shutt’s teaching into Micucci in order to enhance user interaction with computing devices by displaying proper messages of the result of user request processing (Shutt, ¶ [0102]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435